Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 9, 12, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fowler et al. (5,624,031; hereinafter Fowler).  Fowler discloses a folded tray (20) comprising a bottom panel (26) having horizontal and vertical opposing edges, a pair of side walls (28, 32) extending from the bottom panel and separated therefrom by first and second spaced apart and substantially horizontally oriented fold lines (38, 40) with each side wall further having a first and second pair of slots (56-61) and each slot having a first and a second end (Fig. 3), and a pair of end walls (30, 42) extending from the bottom panel and separated therefrom by first and second spaced apart and substantially vertically oriented fold lines (48, 50) with each end wall including a first and a second end and a tab (80, 88) disposed at the first and second ends and each tab separated from the end wall by a third and fourth substantially horizontally oriented fold line (66, 68).  Fowler further discloses each tab and each side wall is foldable along the first and second pair of horizontal fold lines and each end wall is foldable along the first and second pair of vertical fold lines such that each tab may be received by a slot (Figs. 4-5).
As to claim 5, Fowler further discloses a portion of the end walls is separated from and discontinuous with the bottom panel (Figs. 2-3).
As to claim 9, Fowler further discloses the side walls and end walls are foldable relative to the bottom panel to at least two fold positions such that at least a part of each folded wall defines a wall extending upwardly from the bottom wall (Figs. 4-5) and folding of the walls to different fold positions varies the position of adjacent wall ends relative to each other.  The end walls comprising the tabs (80, 88) disposed at a first and a second end of the wall and separated therefrom by the pair of spaced apart substantially horizontal fold lines (66, 68), the tabs engageable in at least two position with the slots (56-61) disposed on the side walls when the walls are folded to their at least two folded positions.
As to claim 15, Fowler discloses a blank (24) foldable into the tray as above comprising a pair of opposed side panels (28, 32) extending from the bottom panel and arranged symmetrically about a centerline extending along a transverse axis perpendicular to the longitudinal axis of the opposed side panels, a pair of opposed end panels (30, 42) having first and second ends and tabs (80, 88) extending therefrom and the tabs having first and second longitudinal extending fold lines (66, 68), a first pair of longitudinal extending fold lines (38, 40) for folding the opposed side panels relative to the bottom panel, a first pair of transversely extending fold lines (48, 50) for folding the opposed end panels relative to the bottom panel, and a pair of slots (56-61) disposed on each of the opposed side panels and spaced apart from one another in a direction along the longitudinal axis of the side panel and in a direction along a transverse axis perpendicular to the longitudinal axis (Figs. 2-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Fadaie (5,402,932) and/or Hickin (3,037,680).  Fowler discloses the folded tray or the blank foldable into the folded tray as above having most of the limitations of the claims except for each of the first slot ends terminates at a first or a second substantially horizontally oriented fold line separating the side wall from the bottom panel.  Fadaie teaches a folded tray (10) comprising a bottom panel (12) having horizontal and vertical opposing edges, a pair of side walls (18, 20) extending from the bottom panel and separated therefrom by a substantially horizontally fold line (Fig. 2) with each side wall having a pair of slots (32) and an end of each slot terminates at the substantially horizontally fold line (Figs. 2-3), and a pair of end walls (14, 16) extending from the bottom panel and separated therefrom by a substantially vertically fold line (Fig. 2).  Hickin teaches a folded tray (Fig. 3) comprising a bottom panel (1) having horizontal and vertical opposing edges, a pair of side walls (2) extending from the bottom panel and separated therefrom by a substantially horizontally fold line (3) with each side wall having a pair of slots (9, 10) and an end (9) of each slot terminates at the substantially horizontally fold line (3), and a pair of end walls (4) extending from the bottom panel and separated therefrom by a substantially vertically fold line (5).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Fadaie and/or Hickin to modify the folded tray of Fowler so the folded tray is constructed with each of the first slot ends terminates at a first or a second substantially horizontally oriented fold line separating the side wall from the bottom panel because the selection of the specific shape for the slots such as the slots as taught by Fowler or Fadaie or Hickin or as claimed would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.
As to claim 6, Fadaie further teaches each slot (32) comprises a curvilinear portion, a substantially horizontally oriented linear portion and a substantially vertically oriented linear portion (Figs. 2-3).


Claim(s) 3-4, 7-8, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler in view of Robinson (2,043,419).  Fowler discloses the folded tray or the blank foldable into the folded tray as above having most of the limitations of the claims except for the third substantially horizontally oriented fold line is continuous with the first substantially horizontally oriented fold line separating the side wall from the bottom panel, or the fourth substantially horizontally oriented fold line is continuous with the second substantially horizontally oriented fold line separating the side wall from the bottom panel as claimed.  Robinson teaches a blank (12) foldable into a carton comprising a bottom panel for holding a frame (10), a pair of side walls (19), a pair of end walls (21), and a plurality of substantially horizontal oriented fold lines (13, 14) with each of the substantially horizontal oriented fold lines is continuous from one end wall (21) through the side wall (19) to the other end wall (21).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Robinson modify the folded tray or the blank foldable into the folded tray of Fowler so the folded tray or the blank foldable into the folded tray is constructed with the third substantially horizontally oriented fold line is continuous with the first substantially horizontally oriented fold line separating the side wall from the bottom panel, or the fourth substantially horizontally oriented fold line is continuous with the second substantially horizontally oriented fold line separating the side wall from the bottom panel as claimed for allowing the folded tray or the blank foldable into the folded tray having right angle corners instead of slanted corners of Fowler because a tray with right angle corners or slanted corners is old and conventional in the packaging art, for example, the tray of Fowler or Fadaie or Hickin.
As to claims 7, 13, and 20, Fowler further discloses the first and second spaced apart and substantially horizontal oriented fold lines are spaced apart a distance, and the first and second spaced apart and substantially vertically oriented fold lines are spaced apart a distance.  However, Fowler fails to disclose each distance is about 5 to about 10 cm as claimed.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the folded tray or the blank foldable into the folded tray of Fowler so the folded tray or the blank foldable into the folded tray is constructed with the first and second spaced apart and substantially horizontally oriented fold lines are spaced apart a distance from about 5 to about 10 cm and the first and second spaced apart and substantially vertically oriented fold lines are spaced apart a distance from about 5 to about 10 cm as claimed because the selection of the specific spaced apart distance would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to provide the folded tray or the blank with various sizes of the folded tray.
As to claims 8 and 14, it appears that Fowler discloses the folded tray having a first surface area by folding along first substantially horizontally oriented fold lines and first substantially vertically oriented fold lines results in the folded tray, and a second surface area by folding along the second substantially horizontally oriented fold lines and second substantially vertically oriented fold lines results in the folded tray, and the second surface area is greater than the first surface area from about 5 to about 10 percent.  To the extent that Fowler fails to disclose the second surface area is greater than the first surface area from about 5 to about 10 percent, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the folded tray of Fowler so the folded tray is constructed with the second surface area is greater than the first surface area from about 5 to about 10 percent because the selection of the specific size such as the second surface area is greater than the first surface area from about 5 to about 10 percent as claimed would appear to have been an obvious matter of design choice based upon conventional design considerations, such as to provide the folded tray with such specific size for holding specific items.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736